t c memo united_states tax_court theodore m and jacqueline green petitioners v commissioner of internal revenue respondent docket no filed date theodore m green and jacqueline green pro sese michael park for respondent memorandum findings_of_fact and opinion haines judge theodore m green mr green and jacqueline green ms green petitioned the court for redetermination of the following deficiencies in federal_income_tax and penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number in his answer respondent further asserted that petitioners’ underpayments of tax for both and were attributable to fraud under sec_6663 the issues for decision after concession sec_2 are whether petitioners may deduct from income for as a net_operating_loss nol carryforward dollar_figure relating to a dollar_figure damage award judgment that ms green never received and that has now been discharged in bankruptcy whether social_security disability benefits ms green received in should be treated as nontaxable worker’s compensation benefits whether petitioners are entitled to a long-term_capital_loss carryover of dollar_figure for whether petitioners failed to report pension income of dollar_figure for whether petitioners are entitled to deductions on schedule a itemized_deductions for medical_expenses of dollar_figure and dollar_figure for and respectively whether petitioners are liable for fraud penalties under 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2respondent concedes that petitioners are entitled to medical_expenses of dollar_figure and dollar_figure for and respectively sec_6663 for and and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and for all purposes hereafter the term years at issue shall refer to and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they resided in california petitioners are husband and wife from to date mr green worked as a tax service representative and as a tax_auditor for respondent i income from default judgment social_security disability benefits and pensions a net_operating_loss carryforward and long-term_capital_loss before date ms green worked on a general motors corp gm assembly line on date ms green was injured at a grocery store when she was hit by a shopping cart her injuries were apparently so severe that she was unable to continue to work on the assembly line on date ms green filed a lawsuit for personal injury damages against the individual who hit her with the shopping cart and on date ms green obtained a dollar_figure default judgment against that individual on date in a bankruptcy proceeding the person who hit ms green with the shopping cart was discharged of liability to pay the dollar_figure default judgment and petitioners never collected the damages petitioners never included any portion of the dollar_figure judgment in taxable_income and the record does not establish that petitioners had any_tax basis in the uncollected judgment on their joint individual_income_tax_return petitioners claimed an dollar_figure casualty_loss deduction relating to the dollar_figure uncollected judgment discharged in bankruptcy petitioners attached to their tax_return a statement that they intended to deduct the balance of the dollar_figure uncollected judgment over the course of the next years--dollar_figure in each year--as a loss carryforward under sec_172 on their joint individual_income_tax_return petitioners claimed an nol carryforward of dollar_figure related to the uncollected judgment petitioners also claimed a long-term_capital_loss of dollar_figure which petitioners considered to represent a portion of the uncollected judgment 3petitioners did not attach a schedule d capital_gains_and_losses to their return on date respondent received petitioners’ schedule d on which they claimed a long- term capital_loss of dollar_figure petitioners do not account for why continued b social_security disability benefits after sustaining injuries from the shopping cart in date ms green worked for gm as a decal assembler on date ms green was involved in an industrial accident at a gm plant her injuries required surgery and left her unable to work on date ms green filed a claim for social_security disability benefits at the order of gm and on date ms green began to receive social_security disability benefits in ms green received social_security disability benefits of dollar_figure on their return petitioners reported the dollar_figure but did not report any amount of the dollar_figure as taxable_income on the grounds that the benefits were excludable from income under sec_104 c pension income for the state of california filed a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc with the irs that reported mr green as having received pension income of dollar_figure petitioners reported mr green’s pension income as taxable_income continued the combined amount of the net_operating_loss nol carryforward and the long-term_capital_loss reported on their return is dollar_figure higher than the nol carryforward of dollar_figure reported on their return or--as discussed below--on each of their and returns on their return also for the gm hourly-rate pension_trust filed a form 1099-r with the irs that reported ms green as having received pension income of dollar_figure of which dollar_figure was taxable petitioners did not include any amount of ms green’s pension income as taxable on their return d prior litigation on their and joint individual income_tax returns petitioners claimed an nol carryforward of dollar_figure relating to the uncollected judgment petitioners also reported social_security disability benefits received by ms green of dollar_figure and dollar_figure for and respectively but did not report any amount as taxable_income the internal_revenue_service irs issued timely notices of deficiency for and and petitioners filed petitions with this court in a consolidated tax_court opinion released on date green v commissioner tcmemo_2006_39 262_fedappx_790 9th cir we held that petitioners were not entitled to deduct the nol carryforward as a loss under sec_165 and that ms green’s social_security disability benefits were taxable for both and petitioners appealed our decision in green i to the u s court_of_appeals for the ninth circuit the court_of_appeals affirmed our 4the cases for and became docket nos and respectively decision in an unpublished opinion issued on date mr green testified at trial that he appealed the decision of the court_of_appeals to the u s supreme court the record does not indicate whether petitioners filed a writ of certiorari with the supreme court but it is clear that the supreme court did not grant certiorari in petitioners’ case on their joint individual_income_tax_return petitioners again claimed an nol carryforward of dollar_figure and failed to report any of ms green’s social_security disability benefits as taxable_income the irs issued a notice_of_deficiency and petitioners filed a petition in an opinion released on date green v commissioner tcmemo_2007_217 green ii we held that petitioners were not entitled to deduct the nol carryforward and that ms green’s social_security disability benefits were taxable petitioners did not appeal green ii ii schedule a medical_expenses petitioners claimed unreimbursed medical_expenses of dollar_figure on schedule a of their return petitioners claimed unreimbursed medical_expenses of dollar_figure on schedule a of their return at the time of trial petitioners claimed medical_expenses for and of dollar_figure and dollar_figure 5the case for became docket no respectively these sums included expenditures related to transportation_expenses housekeeping expenses gas and electric bills and accrued but unpaid general medical_expenses a transportation_expenses after her accident at the gm plant in ms green was unable to drive an automobile for and petitioners hired christopher mcgrath mr mcgrath to be ms green’s personal driver mr mcgrath drove ms green to her numerous doctor’s appointments the grocery store and to have her hair and nails done mr mcgrath did not possess any medical training and he drove a honda civic that was not modified in any way to transport a physically disabled individual neither mr mcgrath nor petitioners kept a log or records showing the dates and times mr mcgrath drove ms green to her medical appointments ms green paid only a portion of mr mcgrath’s service fees the balance of mr mcgrath’s invoices for transporting ms green was billed to sedgwick management co sedgwick a car service provider in and ms green paid mr mcgrath dollar_figure and 6at the time petitioners filed their and returns they believed that gm would pay many of their accrued medical_expenses as gm failed to pay petitioners at trial claimed medical_expenses in addition to those reported on their returns dollar_figure respectively while mr mcgrath billed sedgwick dollar_figure and dollar_figure respectively b housekeeping expenses ms green’s injuries also prevented her from performing household chores for and petitioners hired two housekeepers to clean the house cook the meals and serve ms green at petitioners’ home petitioners paid these housekeepers dollar_figure and dollar_figure in and respectively c gas and electric bills for petitioners paid dollar_figure and dollar_figure for their gas and electric bills respectively for petitioners paid dollar_figure and dollar_figure for their gas and electric bills respectively d method_of_accounting on their joint income_tax return petitioners reported that they operated a small tax service business on their schedule c profit or loss from business attached to their return petitioners elected to report their schedule c income and expenses on an accrual basis for and petitioners were not engaged in a schedule c business 7sedgwick failed to pay mr mcgrath’s invoices in full for the years at issue and mr mcgrath currently has liens against sedgwick for the unpaid portions of his service fees for transporting ms green iii present litigation on date respondent sent petitioners a notice_of_deficiency for the years at issue on date petitioners filed a petition with this court on date respondent filed an answer which alleged that petitioners were subject_to fraud penalties for the years at issue under sec_6663 on date petitioners filed a reply to respondent’s answer which denied the allegations of fraud on date respondent filed an amendment to answer which asserted collateral_estoppel as an affirmative defense to whether petitioners are entitled to exclude their social_security disability benefits from income under sec_104 and deduct an nol carryforward under sec_165 for a trial was held on date in los angeles california at trial petitioners argued that they were entitled to deduct medical_expenses for and in excess of those listed on their respective returns i burden_of_proof opinion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving that respondent’s determinations are incorrect see rule a 8petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met for any of the determinations at issue respondent has the burden_of_proof by clear_and_convincing evidence with respect to his determination of fraud see rule b ii net_operating_loss carryforward and social_security_benefits petitioners argue that they are entitled to deduct under sec_165 an nol carryforward of dollar_figure for related to the uncollected judgment of dollar_figure which ms green was awarded as a result of her shopping cart accident petitioners also argue that the social_security disability benefits of dollar_figure that ms green received in constitute worker’s compensation under sec_104 and are thus not includable in gross_income respondent contends that petitioners are precluded under the doctrine_of collateral_estoppel from relitigating these issues we agree with respondent collateral_estoppel exists for the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 see also 440_us_147 439_us_322 in general the doctrine_of collateral_estoppel forecloses relitigation of issues actually litigated and necessarily decided in a prior suit parklane hosiery co v shore supra pincite n meier v commissioner supra pincite 90_tc_162 affd 904_f2d_525 9th cir this court expanding upon three factors identified by the supreme court in montana v united_states supra pincite has set forth five prerequisites necessary for the application in factual contexts of collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation peck v commissioner supra pincite citations omitted all five requirements are satisfied in the instant case the issues of whether petitioners are entitled to exclude their social_security disability benefits from income and deduct an nol carryforward are identical to the issues litigated in green i and green ii final judgment was rendered in both cases the parties in green i and green ii are identical to those in the instant case the parties litigated the issues and the resolution of those issues was essential to the decision in both green i and green ii and the controlling facts and applicable legal rules concerning the issues in the instant case are unchanged from those in green i and green ii accordingly the doctrine_of collateral_estoppel applies and petitioners are precluded from relitigating the net_operating_loss carryforward and social_security_benefits issues raised in green i and green ii iii long-term_capital_loss sec_1211 provides that in the case of noncorporate taxpayers capital losses are deductible only to the extent of capital_gains plus dollar_figure when capital losses exceed capital_gains by more than dollar_figure the excess may be carried over to later taxable years to reduce capital_gains or a limited amount of ordinary_income sec_1212 a long-term_capital_loss is the loss from the sale_or_exchange of a capital_asset held for longer than year sec_1222 mr green testified at trial that the dollar_figure capital_loss was not from the sale of a capital_asset but rather constituted a recharacterization of a portion of the dollar_figure nol carryforward that respondent had previously disallowed the record does not indicate that the loss is related to the sale of a capital_asset accordingly we sustain respondent’s determinations regarding the long-term_capital_loss iv pension income petitioners argue that ms green’s dollar_figure of pension income for constituted worker’s compensation petitioners claim that gm issued the form 1099-r out of vindictiveness against petitioners and that the proceeds had been categorized as worker’s compensation in prior years petitioners offered no evidence that ms green’s pension income was payment of worker’s compensation at trial mr green testified that gm was either ignorant or malicious in issuing the form 1099-r but the record is devoid of anything to corroborate this claim accordingly we sustain respondent’s determination regarding petitioners’ pension income v deductions for medical_expenses petitioners argued at trial that they incurred medical_expenses of dollar_figure and dollar_figure for and respectively these consisted of the following amounts medical_expenses conceded by respondent of dollar_figure and dollar_figure for and respectively transportation costs of dollar_figure and dollar_figure for and respectively housekeeper expenses of dollar_figure and dollar_figure for and respectively gas and electric expenses of dollar_figure and dollar_figure for and respectively and accrued but unpaid medical_expenses of dollar_figure and dollar_figure for and respectively sec_213 allows for the deduction of paid expenses not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income we have characterized sec_213 as carving out a limited exception to the general_rule in sec_262 that prohibits the deduction of personal living or family_expenses 62_tc_813 the deductibility of the expenses at issue hinges on whether they were paid for petitioner’s medical_care if so they are deductible medical_expenses under sec_213 if not they are nondeductible personal expenses under sec_262 the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 the regulations provide that deductions for expenditures_for medical_care allowable under sec_213 will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs furthermore to substantiate medical and dental expenses under sec_213 the taxpayer must furnish the name and address of each person to whom payment was made and the amount and date of each payment see sec_1_213-1 income_tax regs as discussed below petitioners have failed to meet their burden of substantiating any of their claimed medical_expenses therefore no deductions for medical_expenses will be allowed beyond those respondent has already conceded a transportation costs petitioners claim that the amounts charged by mr mcgrath for transporting ms green in and constitute deductible medical_expenses first petitioners are not entitled to claim the amounts billed to sedgwick as medical_expenses petitioners have presented no evidence to show that they were in any way associated with the payments made by sedgwick to mr mcgrath and sedgwick has failed to fully pay mr mcgrath for the amounts billed with regard to petitioners’ out-of-pocket expenses transportation costs related to personal errands are nondeductible personal expenses sec_262 71_tc_644 although respondent concedes that transportation costs associated with driving ms green to doctor’s appointments may be deductible medical_expenses petitioners have failed to provide any records to substantiate the amounts of those expenses or the dates and times those expenses were incurred see sec_1_213-1 income_tax 9petitioners paid mr mcgrath dollar_figure in and dollar_figure in for his services as a driver mr mcgrath billed sedgwick dollar_figure in and dollar_figure in for transporting ms green regs the record indicates that a large number if not the majority of ms green’s trips with mr mcgrath were to run personal errandsdollar_figure therefore we find that petitioners have not met their burden to show that their travel costs constitute medical_expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without 10mr mcgrath testified that he drove ms green to her doctor’s appointments as well as to run her personal errands such as grocery shopping hair styling and manicures such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the record provides no satisfactory basis for estimating the amounts of petitioners’ transportation costs that may have been used for trips to the doctor’s office as opposed to the hair stylist consequently the court will not apply the cohan_rule to estimate the amounts of petitioners’ transportation costs that may constitute medical_expenses b housekeeper costs petitioners claim that the amounts they paid to their housekeepers in and constitute medical_expenses the housekeepers did not render medical_care but were required because ms green according to mr green’s testimony at trial maintains a complete meticulous excellent clean home and does not like filth in any way shape or fashion although petitioners’ zeal for cleanliness may have resulted in a psychological benefit to ms green it was not for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body see sec_213 expenses_incurred which are merely beneficial to the general health of an individual are not deductible gardner v commissioner tcmemo_1983_541 sec_1_213-1 income_tax regs moreover the salary and cost of room and board for housekeepers hired on the advice of a doctor are not deductible medical_expenses 438_f2d_1211 9th cir affg tcmemo_1969_129 accordingly petitioners have failed to show that their payments to their housekeepers constitute medical_expenses c gas and electric bills petitioners seek to deduct their gas and electric bills for the years at issue as medical_expenses in general the cost of maintaining a household including amounts paid for utilities are personal expenses which are not deductible sec_1 b income_tax regs petitioners testified at trial that they paid some of their gas and electric bills in order to power a heating pool and several devices that were therapeutic for ms green where a living expense is used primarily for the alleviation of an ailment a medical deduction is allowable to the extent of the excess cost attributable to the medical purpose gardner v commissioner supra see also 67_tc_481 46_tc_672 petitioners have failed to demonstrate what portion of their gas and electric bills was used to power devices employed primarily for the alleviation of ms green’s medical problems and whether their utility costs were higher as a result of the devices therefore we find that their gas and electric bills do not constitute medical_expenses d accrued but unpaid medical_expenses at trial petitioners claimed a balance of medical expense deductions of dollar_figure and dollar_figure for and respectively petitioners argue that these expenses are accrued medical_expenses that have not yet been paid petitioners further argue that they were accrual basis taxpayers for the years at issue and base this assertion on their election to treat their schedule c business on an accrual basis on their return petitioners’ method_of_accounting is irrelevant medical_expenses may be deducted only in the year of actual payment sec_1_213-1 income_tax regs as far as the record is concerned petitioners’ allegedly accrued but unpaid medical_expenses appear to have been conjured out of thin air petitioners have failed to substantiate any of their medical_expenses not otherwise conceded by respondent and the court is left with no basis upon which to estimate them accordingly other than those respondent has conceded we allow none of petitioners’ claimed medical expense deductions for the years at issue vi fraud_penalty in order to show fraud under sec_6663 respondent must prove an underpayment exists and petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 a underpayment_of_tax respondent must first show by clear_and_convincing evidence that petitioners had an underpayment_of_tax in each of the years at issue as discussed above respondent has shown that petitioners received income from social_security disability benefits and pensions on which they failed to pay tax for respondent has also shown that petitioners claimed deductions for medical_expenses nol carryforwards and long-term_capital_losses for and medical_expenses for to which they were not entitled and which resulted in underpayments of tax therefore respondent has satisfied his burden_of_proof on this issue for both and b fraudulent intent because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash id see also 317_us_492 419_f3d_829 8th cir affg tcmemo_2003_332 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence niedringhaus v commissioner supra pincite respondent must prove fraud for each year at issue see id pincite ferguson v commissioner tcmemo_2004_90 petitioners’ behavior with respect to their income may be evaluated in the light of these factors as follows understated income respondent has shown that petitioners understated their income for this factor is mitigated by petitioners’ inclusion of their social_security disability benefits on their return as proceeds excluded from taxable_income by sec_104 respondent argues that petitioners had reason to know at the time they filed their return that their position regarding the benefits was incorrect because respondent had already issued notices of deficiency determining that the benefits were taxable for and at the time petitioners filed their return however no court had issued a decision regarding the issue petitioners also omitted pension income on their return this factor militates in favor of a finding of fraud inadequate records the record indicates that petitioners did not keep adequate_records for either or they failed to substantiate the bulk of their medical expense deductions for each of the years at issue implausible behavior petitioners believed at the time they filed their return that the taxation of their social_security disability benefits and the allowance of their nol carryforward presented valid legal disputes to be decided by the courts although mr green a former irs agent placed too much faith in his tax analytical skills his behavior with regard to tax reporting has been consistently plausible petitioners first notified the irs in of their attempt to claim a casualty_loss deduction and kept the theory alive through petitions and appeals as long as possible less easy to countenance are the large claimed medical expense deductions however both petitioners credibly testified to the extent of their medical problems and have maintained a consistent position reflecting their belief that they were entitled to medical expense deductions petitioners also had a consistent if flawed rationale for not reporting ms green’s gm pension income and for reporting a long-term_capital_loss for concealment of income petitioners did not actively conceal income or assets the social_security disability benefits they received were listed on their return petitioners did not report ms green’s gm pension income but they also made no attempt to conceal it when their return came under audit compliance with tax officials petitioners fully complied with the audit process and all court proceedings illegal activities petitioners never engaged in illegal activities pattern of misconduct with intent to mislead petitioners did not engage in a pattern of conduct to mislead tax authorities as previously stated petitioners honestly believed they were entitled to exclude their social_security disability benefits and the gm pension from income and deduct the uncollected judgment resulting from the shopping cart incident petitioners were also under the impression that they were entitled to additional medical expense deductions for transportation costs housekeeping costs and gas and electric bills for the years at issue the record does not indicate that petitioners attempted to deduct large and unsubstantiated medical_expenses on their returns for prior years credibility of testimony petitioners’ testimony was generally credible with regard to their intent false documents petitioners never intentionally filed a false document failing to file tax returns petitioners timely filed their and returns dealing in cash petitioners did not deal in cash as a result of the paucity of badges_of_fraud we find that respondent has failed to show by clear_and_convincing evidence that petitioners filed their and returns with the intent to evade tax vii accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id the term substantial_understatement is defined as exceeding the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 sec_6662 and b also imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 we hold that petitioners are liable for the penalty for negligence in and substantial_understatement_of_income_tax in petitioners’ failure to produce records substantiating their medical_expenses nol deductions and social_security disability benefit exclusions supports the imposition of the accuracy-related_penalty for negligence for petitioners’ understatement of income_tax as reflected in the notice_of_deficiency is greater than dollar_figure and percent of the tax required to be shown on the return in thus respondent has met his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 petitioners have failed to show reasonable_cause substantial_authority or any other basis for reducing the penalties mr green was a tax service representative with the irs for over a decade with this background he had a wider range of knowledge of tax matters than do members of the general_public see kendrix v commissioner tcmemo_2006_9 the court sympathizes with petitioners for the injuries that have afflicted them over the years unfortunately given the dearth of evidence to substantiate petitioners’ medical_expenses nol deductions and social_security disability benefit exclusions we are unable to mitigate the penalties accordingly we find petitioners liable for the sec_6662 penalty for and as commensurate with respondent’s concessions and our holding see higbee v commissioner supra pincite in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
